Frank Schmeider left the residue of his estate to his executors in trust, to pay one-third of the income to his widow for life, during widowhood, and the balance to his four children, and "after the death of my said wife my said estate shall be divided equally between my said children, share and share alike; and if any child dies leaving lawful issue, such grandchild or children shall receive the share or portion of the parent."
The widow, stepmother and the children are at loggerheads, and she has agreed to sell to them her interest in the estate for a lump sum, and the executors-trustees are agreeable and willing to terminate the trust if that may be done lawfully.
The children have a vested estate in the remainder. That has been held repeatedly, and only recently in Sampson v. Sampson,2 N.J. Adv. R. 946.
Whether the gift over to grandchildren relates to the death of a child in the lifetime of the testator, as the complainants contend, and I think correctly, or whether in the event of such death before the period of distribution there would be a divestiture in favor of grandchildren, as claimed by the trustees, in support of which they cite Security Trust Co. v.Lovett, 78 N.J. Eq. 445, and other cases, it is unnecessary to decide. The parties interested may accelerate the date of distribution. They may bring the trust to an end by mutual agreement. The widow may decline to take under the will and thus terminate the trust, or she may surrender the benefits thereunder to the remaindermen, which will have the same effect. There can be no legal objection to such action, for she has the right to sell, assign or mortgage her equitable life interest or to forego it altogether. Beideman v. Sparks, 61 N.J. Eq. 226; affirmed,64 N.J. Eq. 374; In re Woodburn's Est., 151 Pa. 586; Randall v.Randall, 85 Md. 430; In re Schulz, 113 Mich. 592; Yeaton v.Roberts, 28 N.H. 459; Lawrence Est., 76 N.Y. Supp. 653.
A decree will be advised directing the trustees to convey the estate to the children on satisfactory releases from them and the widow. *Page 71